 
Execution Copy [mbfi_102307.htm]
 
 
RICHARD M. RIESER
 
SEPARATION AND SETTLEMENT AGREEMENT
 
AND MUTUAL RELEASE
 
This Separation and Settlement Agreement and Mutual Release (this
“Agreement”) is made this 23rd day of October, 2007, by and between Richard M.
Rieser (the “Executive”) and MB Financial, Inc. (the “Company”) concerning the
Executive’s termination of employment with the Company.
 
WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of August 25, 2006, (the “Employment Agreement”);
 
WHEREAS, the Company and Executive have legitimate disagreements with respect to
the duties and responsibilities of the Executive and differences of opinion
regarding the direction of the Company and the parties are hereby entering into
this Agreement as an arm’s length settlement of a bona fide dispute with respect
to the rights and obligations of the parties, including with respect to the
terms and conditions of the Employment Agreement; and
 
WHEREAS, the Company and the Executive intend that this Agreement shall be in
complete settlement of all rights of the Executive under the Employment
Agreement or otherwise relating to his employment by the Company.
 
NOW THEREFORE, in consideration of the mutual promises and agreements set forth
below, the Company and the Executive agree as follows:
 
1.  Termination.  The Executive’s employment with the Company will terminate
effective as of the close of business on October 23, 2007 (the “Termination
Date”) and the Executive will continue to be paid his current monthly salary,
expense reimbursements and other employee benefits through the Termination Date.
 
2.  Resignation.  The Executive hereby agrees to resign as the Vice Chairman,
Executive Vice President and Chief Marketing and Legal Strategist of the Company
and from all other officer, director and other positions with the Company and
all of its affiliates effective as of the close of business on the Termination
Date.  Executive agrees to execute a letter of resignation, in the form attached
hereto as Exhibit A.
 
3.  Settlement Payment.  The Executive shall receive a settlement payment from
the Company in the aggregate gross amount of Three Million Nine Hundred and
Sixty-Five Thousand Dollars ($3,965,000.00), to be paid in a single lump sum
cash payment (the “Settlement Payment”) on April 24, 2008 (the “Payment Date”).
 
4.  Restricted Stock and Restricted Stock Units.  Effective as of the
Termination Date, the Executive shall become fully vested in (i) the 5,551
shares of Restricted Stock granted on August 25, 2006, and (ii) the 5,604
Restricted Stock Units granted on August 25, 2007.  The Restricted Stock Units
shall be settled on the Payment Date in an equal number of shares of
unrestricted common stock of the Company.
 
 

--------------------------------------------------------------------------------


 
 
5.  Stock Options.  Effective as of the Termination Date, the Executive shall
become fully vested in all unvested outstanding stock options awarded under any
plan or program maintained by the Company or any of its affiliates or
predecessors.  All outstanding options which are vested as of the Termination
Date shall continue to be exercisable per the terms of the applicable plan and
award documents; provided, however, that for purposes of determining the
expiration of such options, the Executive’s termination hereunder shall be
deemed a “Retirement” per the terms of such options.
 
6.  Supplemental Pension Benefit Agreement.  The Company shall honor the terms
and conditions of the First Oak Brook Bank (“FOBB”) Supplemental Pension Benefit
Agreement, as required by Section 19 of the Employment Agreement.  The estimated
benefits thereunder shall be calculated by the Company’s independent auditors or
actuaries and a report shall be delivered to Executive within 5 calendar days of
the Termination Date.  In calculating the benefits thereunder, (i) the credited
years of service shall be 20, (ii) the accrual fraction shall be 100%, (iii) the
“Final Base Salary” as used therein shall be $775,000, and (iv) the mortality
tables and interest rates described in Code Section 417(e)(3)(A)(ii) shall be
used, based on October 1, 2007.  The actual benefit shall be based upon the
foregoing assumptions, but shall use the applicable rate on December 1,
2007.  The supplemental benefit shall be a monthly life and 15 year certain
annuity paid on a monthly basis commencing January 1, 2008, subject to the
limitations of Section 22 of this Agreement.  To the extent necessary under the
transitional guidance under Internal Revenue Service (“IRS”) Notice 2007-86,
this Agreement constitutes an amendment to the Supplemental Pension Benefit
Agreement, and a new election thereunder, to properly modify the time or manner
of payment under a deferred compensation plan.
 
7.  Agreement Regarding Post-Employment Restrictive Covenants.  The Company and
the Executive shall honor the terms and conditions of the Agreement Regarding
Post-Employment Restrictive Covenants, dated October 19, 1994.  The restrictive
covenants, as provided therein shall lapse on October 24, 2009.  The payments to
be made to the Executive thereunder shall be paid on an annual basis commencing
November 1, 2007, subject to the limitations of Section 22 of this
Agreement.  To the extent necessary under the transitional guidance under IRS
Notice 2007-86, this Agreement constitutes an amendment to the Agreement
Regarding Post-Employment Restrictive Covenants, and a new election thereunder,
to properly modify the time or manner of payment under a deferred compensation
plan.
 
8.  Executive Deferred Compensation Plan.   The Company shall honor the terms
and conditions of the FOBB Executive Deferred Compensation Plan.  Subject to the
limitations of Section 22 of this Agreement, the distribution of post-2004
amounts thereunder (amounts subject to Code Section 409A) shall be paid in a
lump within 90 days of the Termination Date.  The distribution of pre-2005
amounts thereunder shall be paid in substantially equal monthly installments
over 5 years, commencing on November 1, 2007, in accordance with the elections
currently in effect with respect to such amounts.
 
9.  Medical Benefits.  The Company shall provide the “Post-Employment Health
Benefit” pursuant to Section 5(c) of the Employment Agreement, subject to the
terms, conditions and limitations stated therein; provided, however, that the
limitations of subsection (y) thereunder shall only begin to apply with respect
to amounts expended by the Company on and after October 24, 2009, and the
Company shall bear such costs prior to such date on the same basis as in effect
immediately prior to the Termination Date, and; provided, further, that
Executive and his spouse will use best efforts to obtain Medicare and Medicare
“supplemental coverage” (of their choosing) as soon as they are eligible to do
so.
 
 

--------------------------------------------------------------------------------


 
 
10.  Termination of Benefits.  Except as specifically provided in this Agreement
with respect to plans or arrangements specifically identified in this Agreement,
the Executive’s continued participation in all compensation plans will cease as
of the Termination Date.  Nothing contained herein shall limit or otherwise
impair Executive’s right to receive pension or similar benefit payments which
are vested as of the Termination Date under any applicable pension or other
benefit plan (whether or not tax-qualified).
 
11.  Company Stock.  Upon Executive’s written instructions, the Company shall
use its best efforts to perform all necessary actions required by the Company,
and shall promptly use its best efforts to cause its transfer agent and legal
counsel to perform all necessary actions required by them as soon as reasonably
practicable to effect either (i) the transfer of shares of common stock owned of
record by Executive (or his immediate family members), whether or not held in
certificate form, with or without restrictive legends, to accounts maintained by
a bank or broker for the benefit of the Executive (or such immediate family
member), where after such transfer(s) no legends or stop order instructions
shall be attributable to such shares, or (ii) the exchange of certificated
shares of common stock of the Company held by the Executive (or his immediate
family members) for replacement certificates with no legends or restrictions
thereon.  Executive hereby agrees and acknowledges that any sales of Company
stock must be in compliance with all securities rules and regulations, including
without limitation, Rules 144 and 145 under the Securities Act of 1933 (the
“Securities Act”), as may be in effect at the time of sale.  The Company hereby
represents that it will use its best efforts to maintain current filings with
the Securities and Exchange Commission, as contemplated by paragraph (c)(i) of
Rule 144 under the securities Act, during all such periods as Executive may be
subject to Rule 145 under the Securities Act.
 
12.  Office and Secretarial Support.  In connection with the services the
Executive is providing pursuant to Section 15 of this Agreement, the Company
shall continue to provide Executive with his current office and secretarial
support (or well-qualified replacement), through May 31, 2008, including all
appropriate office supplies, equipment and services (e.g., computer, scanner,
fax, copier, phone, email account, etc.) as if Executive were employed by the
Company.  To the extent that the computer equipment and email account provided
to Executive are outside and not connected to or accessing the Company’s
systems, then the Company shall take all reasonable steps to ensure that the
Executive is immediately forwarded all email communications relating to services
to be performed by the Executive under Section 15 regarding the 60 W. Erie
litigation matters and, for a period of 30 days following the Termination Date,
all non-Company related email directed to the Executive.  In addition, the
Company shall copy and or migrate all of the electronic contact information in
Executive’s computer system to the system he will be provided immediately
following the Termination Date.
 
13.  Departure Party.  The Company shall provide reasonable funding for a
departure party for the Executive, with the attendance list and arrangements to
be made by the Executive.
 
 

--------------------------------------------------------------------------------


 
 
14.  Releases.  As part of this Agreement, and in consideration of the benefits
provided hereunder, the parties are each required to execute a General Release
and Waiver (a “Release”) and deliver the Release following the Termination
Date.  This Agreement (including all Exhibits to this Agreement), and the
commitments and obligations of all parties hereunder:
 
(a)  shall become final and binding on the Termination Date, subject only to
Executive’s execution and delivery of the Release, in the form set forth at
Exhibit B-1, to the Company on the Termination Date and the expiration of the
Executive’s right to revoke the execution of the Release in accordance with
Section 3(c) of the Release; and
 
(b)  shall not become final and binding if Executive revokes such execution.
 
(c)  At such time as Executive delivers the Release above, the Company shall
execute a Release, in the form set forth at Exhibit B-2, and shall deliver such
Release to Executive.
 
15.  Assistance with Claims.  Subject to continued indemnification provided in
Section 23 of this Agreement, the Executive agrees to reasonably cooperate with
the Company or any affiliate in the prosecution, defense or evaluation of any
pending or potential claims or proceedings involving or affecting the Company or
any affiliate with respect to the 60 W. Erie litigation matters; provided, that
such activities do not unreasonably interfere with Executive’s full-time
employment entered into after the Termination Date, where such assistance is to
be provided in a manner substantially similar to such services provided by the
Executive prior to the Termination Date.  Executive will make himself available
for the foregoing from time to time as reasonably required or as reasonably
requested by the Company without additional consideration for such
time.  Consistent with the Company’s policy for Executive’s expense
reimbursement (as in effect prior to the Termination Date), promptly upon the
receipt of the Executive’s written request, the Company agrees to reimburse the
Executive for all reasonable out-of-pocket expenses associated with such
cooperation, including, without limitation, attorneys fees, meals, lodging, air
travel and ground transportation expenses.
 
16.  Non-Vilification.  The Executive agrees that on and after the date of this
Agreement, he will not make any vilifying statement about the Company, its
officers (limited to “Section 16” officers of the Company) and directors and the
Company, its officers (limited to “Section 16” officers of the Company) and
directors agree not to make any vilifying statement about the Executive or
Executive’s employment with the Company; provided, however,  that the provisions
of this Section 16 shall not apply to testimony as a witness, any disclosure
required by law to be made by the Company or the Executive, the assertion of or
defense against any claim of breach of this Agreement and shall not require
either party to make false statements or disclosures.  Notwithstanding the
foregoing, upon a breach of this provision by either party, the non-breaching
party shall thereafter be released from the constraints of this Section 16 and
any otherwise vilifying statement made by the non-breaching party after such
breach shall not constitute a breach of this Agreement.  The non-breaching party
shall be entitled to seek all legal remedies available with respect to such
breach and any failure to do so shall not limit or otherwise waive any rights
with respect to any subsequent breach.
 
 

--------------------------------------------------------------------------------


 
 
17.  Withholding for Taxes.  All benefits and payments provided to the Executive
pursuant to this Agreement which are required to be treated as compensation
shall be subject to all applicable withholding and reporting requirements.
 
18.  Settlement of Disputes.  The “Legal Fees” provisions set forth in
Section 10(ii) of the Employment Agreement are hereby incorporated by reference
and are made part of this Agreement and shall be applicable for all disputes as
may arise hereunder (with the specific exclusion of disputes arising under
Section 16 of this Agreement), notwithstanding that the Employment Agreement is
no longer in full force and effect.
 
19.  Attorneys’ Fees.  The Company shall pay legal fees for the drafting and
negotiating of this Agreement, in an amount of $25,000, directly to the law firm
of Barack Ferrazzano Kirschbaum & Nagelberg, LLP (the “Firm”), with such payment
to be made within 15 calendar days of the Termination Date.  The payment of such
fees shall be reflected on an IRS Form 1009 designating the Firm as the payee
and the Company as the payor.
 
20.  Miscellaneous.
 
(a)  Binding Effect.  This Agreement shall be binding upon each of the parties
and upon their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of each party and to
their heirs, administrators, representatives, executors, successors, and
assigns.
 
(b)  Applicable Law.  This Agreement shall be construed in accordance with the
laws of the State of Illinois, without regard to the conflict of law provisions
of any jurisdiction.
 
(c)  Entire Agreement.  This Agreement reflects the entire agreement between the
Executive and the Company and, except as specifically provided herein,
supersedes all prior agreements and understandings, written or oral relating to
the subject matter hereof (specifically including the Employment Agreement).  To
the extent that the terms of this Agreement (including Exhibits to this
Agreement) are to be determined under, or are to be subject to, the terms or
provisions of any other document, this Agreement (including Exhibits to this
Agreement) shall be deemed to incorporate by reference such terms or provisions
of such other documents.
 
 

--------------------------------------------------------------------------------


 
 
(d)  Notices.  Any notice pertaining to this Agreement shall be in writing and
shall be deemed to have been effectively given on the earliest of (a) when
received, (b) upon personal delivery to the party notified, (c) one business day
after delivery via facsimile with electronic confirmation of successful
transmission, (d) one business day after delivery via an overnight courier
service or (e) five days after deposit with the United Postal Service, and
addressed as follows:
 
                 to the Executive at:
 
                Mr. Richard M. Rieser
                1342 Hillside Road
                Northbrook, Illinois  60062
 
                Or such other address as Executive duly notifies the Company.
 
                with a copy to:
 
                Donald L. Norman, Jr., Esq.
                Barack Ferrazzano Kirschbaum Nagelberg, LLP
                200 West Madison Street
                Chicago, IL  60601
                Fax:  (312) 984-3150
 
                to the Company at:
 
                MB Financial, Inc.
                800 West Madison Street
                Chicago, IL  60607
                Attn:  Mitchell Feiger – President and Chief Executive Officer
 
                with a copy to:
 
                Barry Taff, Esq.
                Silver, Freedman & Taff, L.L.P.
                3299 K Street N.W., Suite 100
                Washington DC  20007
                Fax:  (202) 337-5502



(e)  Waiver of Breach.  The waiver by either party to this Agreement of a breach
of any provision of this Agreement shall not operate as or be deemed a waiver of
any subsequent breach by such party.
 
(f)  Amendment.  This Agreement may not be modified or amended except by a
writing signed by the parties to this Agreement.
 
(g)  Counterparts.  This Agreement may be signed in multiple counterparts, each
of which shall be deemed an original.  Any executed counterpart returned by
facsimile shall be deemed an original executed counterpart.
 
(h)  No Third Party Beneficiaries.  Unless specifically provided herein, the
provisions of this Agreement are for the sole benefit of the parties to this
Agreement and are not intended to confer upon any person not a party to this
Agreement any rights hereunder.
 
(i)  Terms and Construction.  Each party has cooperated in the drafting and
preparation of this Agreement and each party has had the opportunity to obtain
the advice of legal counsel to review and comment upon the Agreement.  The
language in all parts of this Agreement shall be in all cases construed
according to its fair meaning and not strictly for or against either party.
 
 

--------------------------------------------------------------------------------


 
 
(j)  Admissions.  Nothing in this Agreement is intended to be, or will be deemed
to be, an admission of liability by Executive or the Company to each other, or
an admission that they or any of their agents, affiliates, or employees have
violated any state, federal or local statute, regulation or ordinance or any
principle of common law of any jurisdiction, or that they have engaged in any
wrongdoing towards each other.
 
21.  Tax Gross Up Agreement.  The Company shall continue to honor the terms and
conditions of the Tax Gross Up Agreement, dated August 25, 2006, and the
Executive’s termination of employment hereunder shall be treated as an
“Involuntary Termination” under Section 1(a)(ii) thereof.
 
22.  Code Section 409A.
 
(a)  Specified Employee.  The parties agree and acknowledge that the Executive
is a “specified employee” as that term is used in Code Section 409A(a)(2)(B),
and therefore all payments to Executive that constitute deferred compensation,
as defined under Code section 409A, shall be deferred for a period of six months
from the Termination Date.  For purposes of Code Section 409A, all payments of
deferred compensation made hereunder or pursuant to another plan or arrangement,
shall be deemed to be separate payments and, accordingly, the aforementioned
deferral shall only apply to separate payments which would occur during the six
month deferral period and all other payments shall be unaffected.  All payments
deferred pursuant to this Section 22, shall be paid in full on April 24, 2008.
 
(b)  Compliance and Indemnification.  It is intended that the provisions of this
Agreement, and all compensation plans and programs sponsored by the Company in
which Executive participates, comply with, or remain exempt from, Code Section
409A, and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with such intentions.  From and after the Termination Date,
(a) the Company shall administer and operate this Agreement and any
“nonqualified deferred compensation plan” (as defined in Code Section 409A) (and
any other arrangement that could reasonably be expected to constitute such a
plan) in which the Executive participates and the Executive’s rights and
benefits hereunder and thereunder in compliance with Code Section 409A and any
rules, regulations or other guidance promulgated thereunder as in effect from
time to time, (b) in the event that the Company determines that any provision of
this Agreement or any such plan or arrangement does not comply with Code Section
409A or any such rules, regulations or guidance and that the Executive may
become subject to an additional tax under Code Section 409A (a “Section 409A
Tax”), the Company shall amend or modify such provision to avoid the application
of the Section 409A Tax, and (c) in the event that, notwithstanding the
foregoing, the Executive is subject to a Section 409A Tax with respect to any
such provision, the Company shall indemnify and hold the Executive harmless
against all taxes (and any interest or penalties imposed with respect to such
taxes) imposed as a result of the Company’s failure to comply with the preceding
clause (a) of this Section 22.
 
(c)  The Company and Executive hereby agree to execute all forms and amendments
reasonably necessary to ensure that any deferred compensation plans, programs or
arrangements properly comply with the requirements of Code Section 409A,
provided such amendments reasonably reflect the spirit and intent of the
provisions of this Agreement and do not reduce or compromise any rights and
benefits of the Executive  or the Company pursuant to such arrangements.
 
23.  Indemnification.  The Company shall continue to indemnify and hold
Executive harmless as provided in Section 11 of the Employment Agreement to the
maximum extent permitted by applicable law.  To the extent possible, the Company
shall continue to cover Executive as an insured under its policy of directors
and officers liability insurance for the duration of all statutes of limitations
and any other period during which any action may be brought against Executive
respecting his acts or omissions during his service as an officer or director
with the Company, to the same extent as the Company covers its former officers
and directors.  In addition to the foregoing, regardless of the applicability of
any coverage by directors and officers liability insurance, the Company shall
continue to indemnify and hold harmless Executive with respect to the services
rendered by Executive pursuant to Section 15 of this Agreement to the same
extent as if Executive were then an active officer of the Company providing such
services and Section 11 of the Employment Agreement continued to apply.
 
(Remainder of page intentionally left blank)
 

 
 

--------------------------------------------------------------------------------

      
                  Execution Copy              
 
    

IN WITNESS WHEREOF, this Separation and Settlement Agreement and Mutual Release
has been duly executed as of the Termination Date.
 
 
 
 
/s/ Richard M. Rieser
Richard M. Rieser
 
 
Date:10/23/07
 
 
MB Financial, Inc.
 
/s/ Mitchell Feiger

--------------------------------------------------------------------------------

By:     Mitchell Feiger
Title:  President and Chief Executive Officer
 
 
 
 
 
 
 
Date:10/23/07


--------------------------------------------------------------------------------


 

 
Exhibit A
 
LETTER OF RESIGNATION
 
October 23, 2007
 
Board of Directors
MB Financial, Inc.
800 West Madison Street
Chicago, IL  60607


 
Dear Sirs:
 
Subject to the effectiveness, terms and conditions of the Separation and
Settlement Agreement and Mutual Release, dated October 23, 2007, I hereby resign
as Vice Chairman, Executive Vice President and Chief Marketing and Legal
Strategist of MB Financial, Inc. (the “Company”) and each other officer,
director and other position with the Company and all of its related entities,
effective immediately.
 
                                    Very truly yours,
 
                                                                    /s/ Richard
M. Rieser
                                    Richard M. Rieser
 


 


 
Resignation acknowledged and accepted:
 
MB Financial, Inc.
 
 
By: /s/ Mitchell Feiger

--------------------------------------------------------------------------------

        Mitchell Feiger
 
Its:  President and Chief Executive Officer
 


--------------------------------------------------------------------------------



Exhibit B-1
 
GENERAL RELEASE AND WAIVER
 
1.  This document is attached to, is incorporated into, and forms a part of, a
Separation and Settlement Agreement and Mutual Release dated October 23, 2007
(the “Agreement”) by and between MB Financial, Inc. (the “Company”) and Richard
M. Rieser (the “Executive”).  Except for (i) a Claim based upon a breach of the
Agreement, (ii) a Claim which is expressly preserved by the Agreement, (iii) a
Claim duly filed pursuant to the group welfare and retirement plans of the
Company, and (iv) a Claim with respect to Executive’s standing as a shareholder
of the Company, the Executive, on behalf of himself and the other Executive
Releasors, releases and forever discharges the Company and the other Company
Releasees from any and all Claims which the Executive now has or claims, or
might hereafter have or claim, whether known or unknown, suspected or
unsuspected (or the other Executive Releasors may have, to the extent that it is
derived from a Claim which the Executive may have), against the Company
Releasees based upon or arising out of any matter or thing whatsoever, from the
beginning of time to the date affixed beneath Executive’s signature on this
General Release and Waiver and shall include Claims (other than those
specifically excepted above) arising out of or related to the Executive’s
employment with the Company, or its predecessors, or the Employment Agreement
dated August 25, 2006, including Claims arising under (or alleged to have arisen
under) (a) the Age Discrimination in Employment Act of 1967, as amended;
(b) Title VII of the Civil Rights Act of 1964, as amended; (c) The Civil Rights
Act of 1991; (d) Section 1981 through 1988 of Title 42 of the United States
Code, as amended; (e) the Executive Retirement Income Security Act of 1974, as
amended; (f) The Immigration Reform Control Act, as amended; (g) The Americans
with Disabilities Act of 1990, as amended; (h) The National Labor Relations Act,
as amended; (i) The Fair Labor Standards Act, as amended; (j) The Occupational
Safety and Health Act, as amended; (k) The Family and Medical Leave Act of 1993;
(l) any state antidiscrimination law; (m) any state wage and hour law; (n) any
other local, state or federal law, regulation or ordinance; (o) any public
policy, contract, tort, or common law; or (p) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters referred to
in (a) through (o) above.
 
2.  For purposes of this General Release and Waiver, the terms set forth below
shall have the following meanings:
 
(a)  The term “Agreement” shall include the Agreement and the Exhibits thereto.
 
(b)  The term “Claims” shall include any and all rights, claims, demands, debts,
dues, sums of money, accounts, attorneys’ fees, experts’ fees, complaints,
judgments, executions, actions and causes of action of any nature whatsoever,
cognizable at law or equity.
 
(c)  The term “Company Releasees” shall include the Company and its affiliates
and their respective officers, directors, trustees, members, employees,
attorneys, agents, representatives, shareholders, partners, assigns,
predecessors, successors and administrators under any employee benefit plan of
the Company and of any affiliate, and insurers, and their predecessors and
successors.
 
(d)  The term “Executive Releasors” shall include the Executive, and his heirs,
executors, representatives, agents, insurers, administrators, successors,
assigns, and any other person claiming through the Executive.
 
3.  The following provisions are applicable to and made a part of the Agreement
and this General Release and Waiver:
 
(a)  In exchange for this General Release and Waiver, the Executive hereby
acknowledges that he has received separate consideration beyond that to which he
is otherwise entitled under the Company’s policies, under contract, or under
applicable law.
 
(b)  The Executive has consulted with an attorney of his choosing prior to
executing the Agreement and this General Release and Waiver.
 
(c)  The Executive has up to twenty-one (21) days from the date of presentment
to consider whether or not to execute the Agreement and this General Release and
Waiver which right the Executive has chosen to waive with the advice of
counsel.  In the event of such execution, the Executive has a further period of
seven (7) days from the date of said execution in which to revoke said
execution.  The Agreement and this General Release and Waiver will not become
effective until expiration of such revocation period.
 
4.  The Agreement (including this General Release and Waiver and all other
Exhibits to the Agreement), and the commitments and obligations of all parties
thereunder:
 
(a)  shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of the Agreement in accordance with
Section 3(c) of this Exhibit B-1;
 
(b)  shall not become final and binding until the expiration of such right to
revoke; provided, however, that nothing contained herein shall confer any right
upon the Company to revoke the Agreement; and
 
(c)  shall not become final and binding if the Executive revokes such execution
in accordance with Section 3(c) of this Exhibit B-1.
 
* * * * * * *
 


--------------------------------------------------------------------------------



The Executive hereby acknowledges that he has carefully read and understands the
terms of the Agreement and this General Release and Waiver and each of his
rights as set forth therein.
 

 
/s/ Richard M. Rieser

--------------------------------------------------------------------------------

Richard M. Rieser
 
Date:
10/23/07

--------------------------------------------------------------------------------

                                                                
State of _________Illinois__________
County of ____Cook_____________
Subscribed Before Me This
__23rd___ Day of __October_______, 2007
 
/s/  Doria L. Koros

--------------------------------------------------------------------------------

Notary Public
 





 


--------------------------------------------------------------------------------



Exhibit B-2
 
GENERAL RELEASE AND WAIVER
 
1.  This document is attached to, is incorporated into, and forms a part of, a
Separation and Settlement Agreement and Mutual Release dated October 23, 2007
(the “Agreement”) by and between MB Financial, Inc. (the “Company”) and Richard
M. Rieser (the “Executive”).  Except for (i) a Claim based upon a breach of the
Agreement or (ii) a Claim which is expressly preserved in the Agreement, the
Company, on behalf of itself and the other Company Releasors, releases and
forever discharges the Executive and the other Executive Releasees from any and
all Claims related to the Executive’s employment with the Company, or its
predecessors, or the Employment Agreement dated August 25, 2006, which the
Company now has or claims, or might hereafter have or claim, whether known or
unknown, suspected or unsuspected (or the other Company Releasors may have, to
the extent that it is derived from a Claim which the Company may have), against
the Executive Releasees based upon or arising out of any matter or thing
whatsoever, from the beginning of time to the date affixed beneath the Company’s
signature on this General Release and Waiver and shall include, without
limitation, Claims under any other local, state or federal law, regulation or
ordinance; any public policy, contract, tort, or common law; or any allegation
for costs, fees, or other expenses including attorneys’ fees incurred in these
matters.
 
2.  For purposes of this General Release and Waiver, the terms set forth below
shall have the following meanings:
 
(a)  The term “Agreement” shall include the Agreement and the Exhibits thereto.
 
(b)  The term “Claims” shall include any and all rights, claims, demands, debts,
dues, sums of money, accounts, attorneys’ fees, experts’ fees, complaints,
judgments, executions, actions and causes of action of any nature whatsoever,
cognizable at law or equity.
 
(c)  The term “Executive Releasees” shall include the Executive and his heirs,
executors, representatives, agents, administrators, successors, assigns, and any
other person claiming through the Executive.
 
(d)  The term “Company Releasors” shall include the Company and its affiliates
and their successors and assigns.
 
3.  The following provision are applicable to and made a part of the Agreement
and this General Release and Waiver: In exchange for this General Release and
Waiver, the Company hereby acknowledges that it has received separate
consideration beyond that to which it is otherwise entitled under the Company’s
policies, under contract, or under applicable law.
 
4.  The Agreement (including this General Release and Waiver and all other
Exhibits to the Agreement), and the commitments and obligations of all parties
thereunder:
 
(a)  shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of the Agreement in accordance with
Section 3(c) of Exhibit B-1;
 
(b)  shall not become final and binding until the expiration of such right to
revoke; provided, however, that nothing contained herein shall confer any right
upon the Company to revoke the Agreement; and
 
(c)  shall not become final and binding if the Executive revokes such execution
in accordance with Section 3(c) of Exhibit B-1.
 
* * * * * * *
 


--------------------------------------------------------------------------------



The Company hereby acknowledges that it has carefully read and understands the
terms of the Agreement and this General Release and Waiver and each of its
rights as set forth therein.
 

 
MB Financial, Inc.
 
By: Mitchell Feiger

--------------------------------------------------------------------------------

 Mitchell Feiger
Its: President and Chief Executive Officer
 
Date:     10/23/07

--------------------------------------------------------------------------------

                                                           
State of ____Illinois_______________
County of ___Cook______________
Subscribed Before Me This
____23rd_ Day of __October_______, 2007
 
/s/ Doria L. Koros

--------------------------------------------------------------------------------

Notary Public
 



 


--------------------------------------------------------------------------------


